Title: To James Madison from James Monroe, 4 August 1822
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Highland augt 4th. 1822
                
                I have been detain’d here longer than I had expected that I should be, but hope & presume that I shall, after attending the court to morrow get as far as Judge Nelson’s in the evening, & be with you tolerably early the next day.
                I wish you to examine the subject between the Senate & me, respecting military nominations, that we may confer on it when we meet. I send you the material papers, the report of the Committee excepted, which I fear I have left at Washington. You know however the nature of that document. Very sincerely your friend & servant
                
                    James Monroe
                
             